DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
Applicant’s first argument with respect to claim 1, is that is, in the power converter 100 disclosed in Shimada, the DC-DC converters 11 and 12 (and 13) always operate concurrently, i.e., at the same time. Shimada thus fails to disclose that the DC-DC converter 11 (allegedly corresponding to the recited "auxiliary DC-to-DC converter") is configured to perform, "upon occurrence of any abnormality" in the DC-DC converter 12 (allegedly corresponding to the Application No. 16/594,123recited "main DC-to-DC converter"), its voltage conversion between the solar cell 1 (allegedly corresponding to the recited "first-voltage section") and the AC system 2 (allegedly corresponding to the recited "second-voltage section"), as required by amended claim 1.
This is not persuasive because as recited in Shimada’s reference, paragraphs 0053 and 0055, Shimada discloses that even if any one of a plurality of DC-DC converters is failed, it is possible to continue the MPPT control in the remaining DC-DC converters. Therefore, reliability of power converter in which the plurality of DC-DC converters are connected in parallel is improved. As recited in paragraph 0055, in a case where the master is failed, the highest DC-DC converter of the order is a new master in accordance with the master setting priority order that is set in advance and the new master unifies the MPPT calculation results of the DC-DC converters. Therefore, it is implied that the auxiliary DC-to-DC converter is configured to perform, upon occurrence of any abnormality in the main DC-to-DC converter, the voltage conversion between the first-voltage section and the second-voltage section, 
Applicant’s second argument with respect to claim 1, is the DC-DC converter 11 is not an auxiliary DC-DC converter for securing redundancy of the voltage conversion by the DC-DC converter 12.  
This is not persuasive because as recited in Shimada’s reference, paragraphs 0055-0056, Shimada discloses that upon occurrence of any abnormality in any of the DC-to-DC converter; it is possible to continue the MPPT control in the remaining DC-DC converters by setting priority order. This implies that the DC-DC converter 11 or any one of the plurality of DC-DC converter can secure redundancy of the voltage conversion. As recited in paragraph 0056, even if any one of the plurality of DC-DC converters is failed, it is possible to continue the MPPT control by the unification result. If a plurality of control portions are provided and namely redundancy is provided, the reliability is improved. Therefore, the auxiliary DC-DC converter 11 can secure redundancy of the voltage conversion by the other DC-DC converter 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami et al. (US 2014/0103860 A1) in view of Shimada et al. (US 2017/0279279 A1).
In regards to claim 1, Kominami discloses, in figure 1, an electric power conversion apparatus (1000) comprising: an electric power conversion unit (301, 302, 303) connected with the first-voltage section (element 1), wherein 10the electric power conversion unit includes: an electric power conversion section (303) configured to perform electric power conversion (Par 0066 and 0083) between the first-voltage section (element 1, Par 0054) and a third-voltage section (SBA) that operates at a third voltage (Par 0051); wherein the auxiliary DC-to-DC converter (301 and 302) shares a common configuration section (element 3; Par 0066) with the electric power conversion section (303), and the common configuration section (3) is constituted of at least part of the 20electric power conversion section (303; Par 0066). Kominami does not clearly disclose a main DC-to-DC converter configured to perform voltage conversion between a first-voltage section that operates at a first voltage and a second-voltage section that operates at a second voltage; and an auxiliary DC-to-DC converter connected (i) between the first- voltage section and the second-voltage section and (ii) in parallel with the main DC-to-DC converter, and the auxiliary DC-to-DC converter is configured to perform, upon occurrence-2-Application No. 16/594,123 of any abnormality in the main DC-to-DC converter, the voltage conversion between the first-voltage section and the second-voltage section.
However, Shimada discloses, in figure 1, a main DC-to-DC converter (12) configured to perform voltage conversion between a first-voltage section (1) that operates at a first voltage and a second-voltage section (2) that operates at a second voltage (par 0022); and an auxiliary DC-to-DC converter (11) connected (i) between the first- voltage section (1) and the second-voltage section (2) and (ii) in parallel with the main DC-to-DC converter (12; par 0022), and the auxiliary DC-to-DC converter (11) is 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kominami to incorporate the teachings of Shimada by including a main DC-to-DC converter configured to perform voltage conversion between a first-voltage section that operates at a first voltage and a second-voltage section that operates at a second voltage; and an auxiliary DC-to-DC converter connected (i) between the first- voltage section and the second-voltage section and (ii) in parallel with the main DC-to-DC converter, and the auxiliary DC-to-DC converter is configured to perform, upon occurrence-2-Application No. 16/594,123 of any abnormality in the main DC-to-DC converter, the voltage conversion between the first-voltage section and the second-voltage section in order to provide a power converter in which a plurality of converters are connected in parallel and which has high reliability of the maximum power point tracking control is improved (Shimada, par 0008, 0010).
In regards to claim 2, Kominami in view of Shimada disclose the electric power conversion apparatus as set forth in Claim 1. Kominami further discloses, in figure 1, wherein the electric power conversion unit (301, 302, 303) further includes a first switching circuit section (2) connected with the first-voltage section (1), a second switching 25circuit section (4) connected with the second-voltage section 
In regards to claim 3, Kominami in view of Shimada disclose the electric power conversion apparatus as set forth in Claim 2. Kominami further discloses, in figure 1, wherein each of the first switching circuit section (2), the second switching circuit section (4) and the third switching circuit section (7) has a bridge circuit configuration (Par 0057, 0070, 0080).
In regards to claim 4, Kominami in view of Shimada disclose the electric power conversion apparatus as set forth in Claim 1. Kominami further discloses, in figure 1, wherein the electric power conversion section (303) is configured to selectively operate in a first operation mode (Fig. 17; V1; Par 0054; 380V) and a second operation mode (Par 0049; V2; 350V) (the electric power conversion section 303 operates with a peak value of 76V (V3), which can selectively operate in the first and second operation modes. Par 0105), the electric power converted by the electric power conversion section is lower in the second operation mode than in the first operation mode (the second operation mode V2 is lower than the first operation mode V1), and the auxiliary DC-to-DC converter (301, 302) is configured to be capable of 15performing voltage conversion between the first-voltage section (1) and the second-voltage section (MBA) during operation of the electric power conversion section in the second operation mode (auxiliary DC-DC converter is capable of performing voltage conversion of the electric power conversion section in the second operation mode of 350V; Par 0065-0066).
In regards to claim 9, Kominami in view of Shimada disclose the electric power conversion apparatus as set forth in Claim 1. Kominami further discloses, in figure 1, wherein the third-voltage section (SBA) is constituted of a first electric power storage device or a first electrical load (Par 0051), and the second-voltage section (MBA) is constituted of a second electric power storage device or a .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami et al. (US 2014/0103860 A1) in view of Shimada et al. (US 2017/0279279 A1) in further view of Li et al. (US 2016/0294190 A1.)
In regards to claim 7, Kominami in view of Shimada disclose the electric power conversion apparatus as set forth in Claim 1, but does not clearly disclose wherein the first-voltage section is constituted of a battery and the third-voltage section is constituted of a power supply for charging, and the electric power conversion section is configured to be capable of converting electric power outputted from the third-voltage section into charging electric power and charging the first-voltage section with the resultant charging electric power.
However, Li discloses, in figure 2, wherein the first-voltage section (220) is constituted of a battery (Par 0027) and the third-voltage section (110) is constituted of a power supply for charging (Par 0027), and 10the electric power conversion section (303 as discussed in Kominami) is configured to be capable of converting electric power outputted from the third-voltage section (110) into charging electric power and charging the first-voltage section (220) with the resultant charging electric power (Par 0022).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kominami and Shimada to incorporate the teachings of Li by including wherein the first-voltage section is constituted of a battery and the third-voltage section is constituted of a power supply for charging, and the electric power conversion section is configured to 
In regards to claim 8, Kominami, Shimada, and Li disclose the electric power conversion apparatus as set forth in Claim 7. Kominami further discloses, in figure 1, wherein the electric power conversion unit (301, 302, 303) is configured to be capable of performing electric power conversion between the power supply (110 as discussed in Li), which constitutes the third-voltage section, and the second-voltage section (MBA; Par 0066 and 0083).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896